             Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 1 of 11




 1                                                              HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
   CHARLOTTE WINELAND, Individually, and                Case No. 2:19-cv-00793-RSL
10 SUSAN WINELAND, as Personal
   Representative of the Estate of JOHN DALE           DEFENDANT CRANE CO.’S MOTION
11 WINELAND, Deceased,                                 FOR SUMMARY JUDGMENT
                                 Plaintiffs,
12        v.                                           NOTED FOR HEARING:
13                                                     January 24, 2020
   AIR & LIQUID SYSTEMS CORPORATION,
14 et al.                                              ORAL ARGUMENT REQUESTED
                         Defendants.
15

16                     I.     INTRODUCTION AND RELIEF REQUESTED

17         Crane Co. respectfully requests that this Court dismiss all of Plaintiffs’ claims against it

18 for at least two reasons. First, Plaintiffs have set forth no evidence or testimony indicating that

19 Mr. Wineland worked with or around Crane Co. products at any time, including in a manner that

20 exposed him to asbestos. Accordingly, they cannot satisfy their burden to show that asbestos

21 exposure resulting from Crane Co. products was a substantial factor in the development of Mr.

22 Wineland’s alleged disease. Second, even if Plaintiffs were able to identify any evidence that Mr.

23 Wineland worked with or around Crane Co. products (which they have not), Plaintiffs further

24 could not demonstrate that such products contained asbestos-containing original component parts

25 for which Crane Co. is responsible. Plaintiffs’ claims should be dismissed with prejudice.

26


                                                                                      K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                              925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 1                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                  FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 2 of 11




 1                                  II.     STATEMENT OF FACTS

 2          Plaintiffs brought claims in this lawsuit against approximately 26 defendants, including

 3 Crane Co., alleging that defendants manufactured, supplied, or were otherwise responsible for

 4 asbestos-containing products that caused Mr. Wineland to develop mesothelioma. See Dkt. 53.

 5 Crane Co. is a manufacturer of industrial equipment. Plaintiffs allege that during his time in the

 6 Navy, Mr. Wineland operated and maintained equipment that Crane Co. and other manufacturers

 7 designed to work with asbestos-containing component parts and insulation. Id. at ¶¶ 3.1-3.4.

 8          Mr. Wineland did not give a deposition prior to his passing. Declaration of G. William

 9 Shaw, filed herewith, ¶2. Plaintiffs have not identified any fact witnesses to testify regarding Mr.

10 Wineland’s work in the Navy, including his alleged work with Crane Co. equipment. Id.

11                                         III.    AUTHORITY

12          1. Summary Judgment Standard

13          Under Fed. R. Civ. P. 56(a), summary judgment is proper where there is no genuine issue

14 as to any material fact, and the moving party is entitled to judgment as a matter of law. If a

15 defendant has met this burden, the burden shifts to the plaintiff. Celotex v. Catrett, 477 U.S. 317,

16 322 (1986). If the plaintiff “fails to make a showing sufficient to establish the existence of an

17 element essential to that party’s case, and on which that party will bear the burden of proof at trial,”

18 then the trial court should grant the motion. Id. A mere “scintilla” of evidence is insufficient to

19 avoid summary judgment; rather, “there must be evidence on which the jury could reasonably find

20 for the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). A plaintiff may not

21 rely on mere conclusory allegations unsupported by factual data to establish the existence of a

22 factual dispute. Hansen v. U.S., 7 F.3d 137, 138 (9th Cir. 1993).

23          2. Plaintiffs cannot establish that Mr. Wineland was exposed to respirable
24             asbestos from a product manufactured, sold, or specified for use by Crane Co.

25          Whether the Court applies maritime or Washington law, Plaintiffs cannot meet their burden

26 of proof. Under maritime law, plaintiffs must demonstrate that exposure to a particular product


                                                                                         K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                                 925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 2                                                    SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                     FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 3 of 11




 1 was a substantial contributing factor to the plaintiff’s injury. McIndoe v. Huntington Ingalls Inc.,

 2 817 F.3d 1170, 1174-1176 (9th Cir. 2016); Lindstrom v. A-C Product Liab. Trust, 424 F.3d 488,

 3 492 (6th Cir. 2005), overruled on other grounds by Air & Liquid Sys. Corp. v. DeVries, 139 S. Ct.

 4 986 (2019). To satisfy this burden, the plaintiff must provide evidence “that the injured person

 5 had substantial exposure to the relevant asbestos for a substantial period of time.” McIndoe, 817

 6 F.3d at 1176.

 7         Under Washington law, a plaintiff must furnish sufficient evidence to support an inference

 8 that the product was a substantial factor in causing the injury. See, e.g., Lockwood v. AC&S, Inc.,

 9 109 Wn.2d 235, 245-248, 744 P.2d 605 (1987). Washington courts consider a number of factors

10 to determine whether a sufficient causal connection exists between the alleged injury and an

11 asbestos-containing product. These factors include the plaintiff’s proximity to the product; the

12 expanse of the worksite where the asbestos fibers were released; the amount of time the plaintiff

13 was exposed; the types of products to which plaintiff was exposed; the amount of asbestos

14 contained in the product; the tendency of the product to release asbestos fiber; and the manner in

15 which the products were handled. Lockwood, 109 Wn.2d at 248-49.

16         Here, there is no evidence or testimony that Mr. Wineland worked with or around Crane

17 Co. products.    Accordingly, Plaintiffs have not and cannot provide sufficient evidence to

18 demonstrate that asbestos exposure from any product associated with Crane Co. was a substantial

19 factor in the development of Mr. Wineland’s alleged disease.

20         Moreover, as several recent Western District of Washington cases involving allegations of

21 asbestos exposure reflect, even if Plaintiffs were able to show that Mr. Wineland at some point

22 worked at a location where a Crane Co. product was present, such evidence, in and of itself, would

23 still be insufficient to defeat summary judgment. In Yaw v. Air & Liquid Systems Corp., 2019 WL

24 3531232, at *2 (W.D. Wash., Sept. 25, 2019), the plaintiff identified particular ships on which he

25 worked, including in dusty engine and boiler rooms. The court nonetheless granted summary

26 judgment to the defendant equipment manufacturers, holding that plaintiff had “fail[ed] to identify


                                                                                      K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                              925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 3                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                  FACSIMILE: (206) 370-6169
                Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 4 of 11




 1 a specific time that [plaintiff] was on a particular ship and exposed to a particular product that had

 2 produced or was producing asbestos dust.” Id. at *4. The court further noted that establishing the

 3 mere presence of a defendant’s products in the workplace is “insufficient.” Id.

 4         In another recent case, plaintiff alleged that the decedent worked around pumps that were

 5 covered with asbestos insulation. Klopman-Baerselman v. Air & Liquid Systems Corporation,

 6 2019 WL 5064765, at *2 (W.D. Wash., Oct. 9, 2019). Plaintiff further presented evidence that

 7 defendant supplied a pump to one of the ships where the decedent worked. Id. at *1. The court,

 8 however, held that plaintiff’s evidence was insufficient to show a reasonable connection between

 9 the decedent’s injuries and the defendant’s products, noting that plaintiff did not offer “testimony

10 of witnesses with personal knowledge of decedent using or otherwise being exposed to an

11 asbestos-containing product for which [defendant] is responsible.” Id. at *4. Likewise, in Deem

12 v. Air & Liquid Systems Corporation, 2019 WL 6251040, at *3 (W.D. Wash., Nov. 22, 2019), one

13 of the decedent’s former co-workers testified that he worked on the defendant’s products, and the

14 decedent would have as well, because “[t]hat was part of our trade.” Despite this testimony, the

15 co-worker could not recall any particular brand of equipment that he and the decedent worked on

16 together. Id. The court held that plaintiff’s evidence was insufficient to defeat summary judgment.

17 Id. at *5.

18         Conversely, in Mikelsen v. Air & Liquid Systems Corporation, 2018 WL 4896247, at *4,

19 n.6, (W.D. Wash., Oct. 10, 2018), this Court denied a defendant manufacturer’s motion for

20 summary judgment, noting that “[p]laintiffs have provided evidence specific to [defendant],

21 including the types of products sold, the volume of product in the workplace, the way asbestos-

22 containing materials were handled, the workplace environment, [plaintiff’s] proximity to work that

23 generates asbestos dust, dispersal rates, and the length of time [plaintiff] worked around

24 [defendant’s products].” Here, however, there is no evidence or testimony specific to Crane Co.,

25 let alone that Mr. Wineland’s work with or around Crane Co. products exposed him to asbestos.

26 Plaintiffs cannot meet their burden.


                                                                                       K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                               925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 4                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                   FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 5 of 11




 1         3. Crane Co. had no duty to warn about products it did not manufacture,
              supply, or sell.
 2

 3         The Washington Supreme Court has held that equipment manufacturers may not be held

 4 liable, under negligence or strict products liability, for failing to warn of the defects and dangers

 5 posed by a product that they did not manufacture, sell, or otherwise place into the stream of

 6 commerce. Braaten v. Saberhagen Holdings, Inc., 165 Wn.2d 373, 396-97, 198 P.3d 493 (2008)

 7 (equipment manufacturer is entitled to summary judgment where plaintiff fails to present

 8 admissible evidence that he was actually exposed to original asbestos-containing gaskets or

 9 packing); Simonetta v. Viad Corp., 165 Wn.2d 341, 353-54, 362-63, 197 P.3d 127 (2008) (same

10 as to external insulation); see also Air & Liquid Sys. Corp. v. DeVries, 139 S. Ct. 986 (under

11 maritime law, manufacturer owes a duty to warn for third-party component parts only when (1) its

12 product requires incorporation of a part, (2) the manufacturer knows or has reason to know that

13 the integrated product is likely to be dangerous for its intended uses, and (3) the manufacturer had

14 no reason to believe the user would realize the hazard). To the extent Plaintiffs’ theory as to Crane

15 Co. rests on exposure that Mr. Wineland may have had to asbestos-containing products made, sold,

16 or installed by others, but somehow encountered by Mr. Wineland while he was in proximity to

17 Crane Co. products, their claim(s) should be dismissed.

18         At issue in the Simonetta case was an evaporator that was installed on a Navy vessel, the

19 USS SAUFLEY, in the early 1940s. Id. at 346. After it was installed, and pursuant to Navy

20 requirements, the evaporator was insulated with asbestos-containing insulation that was

21 manufactured, sold, and installed by other companies. Id. Since the maker of the evaporator had

22 not manufactured, sold, or specified the use of the insulation or otherwise placed it in the stream

23 of commerce, the Court held that it could not be held liable under theories of negligence or products

24 liability. Id. at 362-63.

25         The defendants in Braaten were valve and pump manufacturers whose equipment was also

26 installed aboard Navy vessels. Braaten, 165 Wn.2d at 379. As was the case with the evaporator


                                                                                       K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                               925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 5                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                   FACSIMILE: (206) 370-6169
                 Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 6 of 11




 1 in Simonetta, the pumps and valves at issue in Braaten also sometimes received asbestos-

 2 containing insulation pursuant to Navy requirements, and Mr. Braaten claimed exposure to such

 3 insulation. Id. at 381. As it did in Simonetta, the court determined the valve and pump

 4 manufacturers were not liable to Mr. Braaten absent proof that they had manufactured or sold the

 5 insulation or otherwise placed it into the stream of commerce. Id. at 396-97.

 6              In addition, the Court in Braaten also addressed the equipment manufacturers’ liability

 7 with respect to replacement packing and gaskets. Id. at 391. Although Mr. Braaten claimed

 8 exposure to packing and gasket inside the defendants’ equipment, the evidence was insufficient to

 9 show that he had worked with the original packing and gaskets supplied by the defendants, as

10 opposed to replacement packing and gaskets that were manufactured and supplied by others. Id.

11 at 396-97. Absent proof that the packing and gaskets to which Mr. Braaten was exposed were

12 manufactured or sold by the defendant equipment manufacturers, or that the equipment

13 manufacturers had specified or required the use of said material,1 there was an insufficient

14 connection by which to impose liability upon them under principles of negligence or strict products

15 liability. Id.

16              Plaintiffs have no evidence that Mr. Wineland ever worked on or around Crane Co.

17 products, let alone that such products contained component parts for which Crane Co. is

18 responsible. Without such evidence, Plaintiffs cannot establish that Mr. Wineland was exposed to

19 asbestos-containing materials for which Crane Co. is responsible. Accordingly, Plaintiffs’ claims

20 should be dismissed with prejudice.

21 //

22 //

23
     1
         The Braaten court specifically found that Crane Co. valves could be used with both asbestos-containing and non-
24 asbestos-containing parts, and thus did not require the use of asbestos-containing materials. See id.; see also O’Neil
     v. Crane Co., 266 P.3d 987, 992 (Cal. 2012) (holding that, while Navy specifications, at times, mandated the use of
25 asbestos-containing gasket materials, Crane Co. valves did not require such materials to operate, and it was entirely
     the decision of the Navy to use such materials with its shipboard equipment). Accordingly, even if this Court were to
26 determine the “required use” test for legal responsibility applied in DeVries applicable here, summary judgment would
     be warranted pursuant to the conclusion of the Washington Supreme Court.

                                                                                                    K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                                            925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 6                                                               SEATTLE, WASHINGTON 98104-1158
                                                                                                TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                                FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 7 of 11




 1                                      IV.     CONCLUSION

 2         For the foregoing reasons, Crane Co. respectfully requests that the Court dismiss Plaintiffs’

 3 claims against it with prejudice.

 4         DATED this 2nd day of January, 2020.

 5                                                K&L GATES LLP
 6

 7

 8                                                By: s/ G. William Shaw
                                                     G. William Shaw, WSBA # 8573
 9                                                   Ryan J. Groshong, WSBA # 44133
                                                     925 4th Avenue, Suite 2900
10                                                   Seattle, WA 98104
                                                     Email: bill.shaw@klgates.com
11
                                                              ryan.groshong@klgates.com
12                                                            se.asbestos@klgates.com
                                                  Attorneys for Crane Co.
13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                      K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                              925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 7                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                  FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 8 of 11




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on January 2, 2020, I caused the foregoing to be served via email on
 3 all parties of record as follows:

 4          Brian D. Weinstein                            Mark B. Tuvim
            Alexandra B. Caggiano                         Kevin J. Craig
 5          Weinstein Caggiano PLLC                       Trevor J. Mohr
            601 Union Street, Suite 2420                  Gordon & Rees Scully Mansukhani, LLP
 6
            Seattle, WA 98101                             701 Fifth Avenue, Suite 2100
 7          Email: brian@weinsteincaggiano.com            Seattle, WA 98104
                    alex@weinsteincaggiano.com            Email: mtuvim@grsm.com
 8                  service@weinsteincaggiano.com                  kcraig@grsm.com
                                                                   tmohr@grsm.com
 9          Scott L. Frost                                         seaasbestos@grsm.com
            Andrew Seitz (admitted pro hac vice)
                                                          Attorneys for Air & Liquid Systems
10          Frost Law Firm PC
                                                          Corporation; Ingersoll-Rand Company;
            273 West 7th Street
                                                          Milwaukee Valve Company, Inc.; and
11          San Pedro, CA 90731
                                                          Velan Valve Corporation
            Email: scott@frostlawfirm.com
12                 andrew@frostlawfirm.com
                   admin@frostlawfirm.com
13
            Attorneys for Plaintiffs
14          Jeffrey M. Odom                               Ronald C. Gardner
            Angie R. Nolet                                Gardner Trabolsi & Associates PLLC
15          Lane Powell PC                                2200 Sixth Avenue, Suite 600
            1420 5th Avenue, Suite 4200                   Seattle, WA 98121
16          Seattle, WA 98101                             Email: rgardner@gandtlawfirm.com
            Email: odomj@lanepowell.com
17                                                        Attorneys for Auburn Technology, Inc.
                     noleta@lanepowell.com
18          Attorneys for Anchor/Darling Valve
            Company (improperly named as
19          Flowserve US, Inc.)
20          Jeanne F. Loftis                              Christine E. Dinsdale
            Lorianne Hanson                               Rachel A. Rubin
21          Bullivant Houser Bailey PC                    Soha & Lang, P.S.
            888 SW Fifth Avenue, Suite 300                1325 Fourth Avenue, Suite 2000
22          Portland, OR 97204                            Seattle, WA 98101-2570
            Email: jeanne.loftis@bullivant.com            Email: dinsdale@sohalang.com
23                  lorianne.hanson@bullivant.com                  rubin@sohalang.com
                    asbestos-pdx@bullivant.com                     asbestos@sohalang.com
24
            Attorneys for Aurora Pump Company; and        Attorneys for BW/IP, Inc.; Alfa Laval, Inc.;
25          Taco, Inc.                                    and Flowserve Corporation f/k/a the
                                                          Duriron Company (improperly named as
26                                                        Flowserve US, Inc.)


                                                                                      K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                              925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 8                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                  FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 9 of 11




 1         Ryan W. Vollans                                 Christopher S. Marks
           Nicole R. MacKenzie                             Erin P. Fraser
 2         Megan E. Uhle                                   Tanenbaum Keale, LLP
           Williams Kastner                                One Convention Place
 3         601 Union Street, Suite 4100                    701 Pike Street, Suite 1575
           Seattle, WA 98101                               Seattle, WA 98101
 4         Email: rvollans@williamskastner.com             Email: cmarks@tktrial.com
                    nmackenzie@williamskastner.com                  efraser@tktrial.com
 5                                                                  seattle.asbestos@tktrial.com
                    muhle@williamskastner.com
 6                  wkgasbestos@williamskastner.com        Attorneys for CBS Corporation; Electrolux
                                                           Home Products, Inc.; and General Electric
           Attorneys for Carrier Corporation
 7                                                         Company

 8         Timothy K. Thorson                              Claude Bosworth
           Carney Badley Spellman PS                       Shaun M. Morgan
 9         701 Fifth Avenue, Suite 3600                    Rizzo Mattingly Bosworth PC
           Seattle, WA 98104                               1300 SW Sixth Avenue, Suite 330
10         Email: thorson@carneylaw.com                    Portland, OR 97201-3530
                    asbestos@carneylaw.com                 Email: cbosworth@rizzopc.vom
11         Attorneys for Cleaver-Brooks, Inc.                      smorgan@rizzopc.com
                                                                  asbestos@rizzopc.com
12                                                         Attorneys for Curtiss-Wright Flow Control
                                                           Corp.; and Gardner Denver, Inc.
13
           Randy J. Aliment                                Michael E. Ricketts
14         Rachel Tallon Reynolds                          James E. Horme
           Taryn M. Basauri                                Gordon Thomas Honeywell
15         Lewis Brisbois Bisgaard & Smith LLP             600 University Street, Suite 2915
           1111 Third Avenue, Suite 2700                   Seattle, WA 98101
16
           Seattle, WA 98101                               Email: mricketts@gth-law.com
17         Email: randy.aliment@lewisbrisbois.com                   jhorne@gth-law.com
                    rachel.reynolds@lewisbrisbois.com               service@gth-law.com
18                  taryn.basauri@lewisbrisbois.com
                                                           Attorneys for IMO Industries, Inc.
                    Seattle-Asbestos@lewisbrisbois.com
19         Attorneys for Flowserve US, Inc., solely as
           successor-in-interest to Edward Valves, Inc.;
20         Invensys Systems, Inc.; and Robertshaw
           Controls Co.
21

22

23

24

25

26


                                                                                       K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                               925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 9                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                   FACSIMILE: (206) 370-6169
           Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 10 of 11




 1         Dana C. Kopij                              Christopher S. Marks
           Tyler J. Hermsen                           Malika Johnson
 2         Williams Kastner                           Erin P. Fraser
           601 Union Street, Suite 4100               Alice C. Serko
 3         Seattle, WA 98101                          Tanenbaum Keale, LLP
           Email: dkopij@williamskastner.com          One Convention Place
 4                  thermsen@williamskastner.com      701 Pike Street, Suite 1575
                    WKGasbestos@williamskastner.com   Seattle, WA 98101
 5                                                    Email: cmarks@tktrial.com
           Attorneys for The Nash Engineering Company          mjohnson@tktrial.com
 6                                                             efraser@tktrial.com
                                                               aserko@tktrial.com
 7                                                             seattle.asbestos@tktrial.com

 8                                                       George D. Yaronh (admitted pro hac vice)
                                                         D. David Steel (admitted pro hac vice)
 9                                                       Yaron & Associates
                                                         1300 Clay Street, Suite 800
10                                                       Oakland, CA 94612
                                                         Email: gyaron@yaronlaw.com
11                                                              dsteele@yaronlaw.com
12                                                       Attorneys for Puget Sound Commerce
                                                         Center, Inc.
13
           J. Scott Wood                                 J. Scott Wood
14         Diane C. Babbitt                              Kyle Jones
           Foley & Mansfield                             Foley & Mansfield
15         999 Third Avenue, Suite 3760                  999 Third Avenue, Suite 3760
           Seattle, WA 98104                             Seattle, WA 98104
16         Email: swood@foleymansfield.com               Email: swood@foleymansfield.com
                    dbabbitt@foleymansfield.com                   kjones@foleymansfield.com
17                  asbestos-sea@foleymansfield.com               asbestos-sea@foleymansfield.com
18         Attorneys for Syd Carpenter Marine            Attorneys for Tate Andale, Inc.
           Contractor, Inc.
19
           James D. Hicks
20         Brian B. Smith
           Foley & Mansfield
21         999 Third Avenue, Suite 3760
           Seattle, WA 98104
22         Email: jhicks@foleymansfield.com
                    bsmith@foleymansfield.com
23                  asbestos-sea@foleymansfield.com
           Attorneys for The WM Powell Company
24

25

26


                                                                                    K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                            925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 10                                              SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 94 Filed 01/02/20 Page 11 of 11




 1         I declare under penalty of perjury under the laws of the State of Washington that the

 2 foregoing is true and correct

 3         SIGNED at Seattle, Washington this 2nd day of January, 2010.

 4
                                                s/ Mary J. Klemz
 5                                              Mary J. Klemz, Sr. Practice Assistant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                     K&L GATES, LLP
     DEFENDANT CRANE CO.’S MOTION                                             925 FOURTH AVENUE, SUITE 2900
     FOR SUMMARY JUDGMENT - 11                                               SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
